Citation Nr: 0016541	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for non-Hodgkin's 
disease lymphoma, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel

INTRODUCTION

The claims file documents that veteran had active service 
from October 1974 to September 1978 and November 1984 to 
October 1994.  However, there is evidence within the file 
that the veteran had additional service between September 
1978 and November 1984 which is not fully documented in the 
claims file.

This appeal originally arose from rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
St. Petersburg, Florida, which proposed, and then reduced the 
veteran's rating for his service connected Non-Hodgkin's 
Lymphoma disease (NHL) from 100 percent to 10 percent.


REMAND

The RO has rated the veteran's NHL disorder as 10 percent 
disabling based on its residuals.  However, the RO has 
justified this rating on two different sets of residuals 
which are discussed in two different rating actions (painful 
and tender scaring in a December 1997 Rating Decision, which 
was reaffirmed in a February 1998 Rating Decision and 
weakness and fatigability resulting from anemia which was 
granted in November 1998 Supplemental Statement of the Case).  
There is no evidence that the painful and tender scaring, 
which was noted in the December 1997 and February 1998 Rating 
Decisions has been resolved, however, the November 1998 
Supplemental Statement of the Case rates the veteran disorder 
on the basis of the anemia, weakness and fatigability as 
residuals of NHL and fails to mention the previously 
identified scaring as a residual.  If the residuals of the 
veteran's NHL disorder manifest in more than one form, it is 
possible that the veteran would be eligible for benefits 
under more than one DC.

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631- 
32 (1992).

As discussed above, the veteran has presented a well grounded 
claim that the RO inappropriately evaluated his service 
connected NHL disorder when it reduced his rating from 100 
percent to 10 percent in 1997.  The decision to re-evaluated 
the disorder, was appropriate, as required under DC 7715, 
however, the three rating actions (Rating Decisions dated 
December 1997 and February 1998 as well as the Supplemental 
Statement of the Case dated November 1998) are not completely 
consistent and their differences are not clearly explained.  
Furthermore, the file contains material medical evidence from 
the veteran's private physician dated September 1999, which 
has not been reviewed by the RO.

The regulations covering the evaluation for NHL were amended 
in September 22, 1995, since this disorder was initially 
service connected in January 1996, subsequent to the change 
in the regulations, it shall only be evaluated under the 
current regulation.  The rating criteria for NHL can be found 
at 38 C.F.R. § 4.117, Diagnostic Code (DC) 7715, (1999) which 
provides:

Non-Hodgkin's lymphoma:
    With active disease or during a 
treatment phase...........       100
Note:  The 100 percent rating shall 
continue beyond the cessation of any 
surgical, radiation, antineoplastic 
chemotherapy or other therapeutic 
procedures.  Six months after 
discontinuance of such treatment, 
the appropriate disability rating 
shall be determined by mandatory VA 
examination.  Any change in 
evaluation based upon that or any 
subsequent examination shall be 
subject to the provisions of Sec.  
3.105(e) of this chapter.  If there 
has been no local recurrence or 
metastasis, rate on residuals.

In 1997, the RO appropriately, reevaluated the veteran's 
disorder and found that the veteran had completed treatment 
and the disease was no longer active.  The RO then went on to 
evaluate the disorder on the residuals, as required by the 
regulation.  

In the December 1997 rating action, the RO found that, 
notwithstanding the fact that the disease was in remission, 
the residual scars from were tender and painful and evaluated 
the residuals of his disorder as 10 percent disabling.  
Although the December 1997 rating action does not 
specifically indicate a diagnostic code for this rating, it 
is presumably being rating under 38 C.F.R. § 4.118, DC 7804, 
(1999) which provides:

Scars, superficial, tender and 
painful on objective 
demonstration.......................
.......................      10

In this case, the RO proposed, in December 1997, to reduce 
the schedular rating for the appellant's service-connected 
NHL from 100 percent to 10 percent.  The veteran's rating was 
not stabilized for a period of five years, or more, so the 
provisions of 38 C.F.R. § 3.344 do not apply.  

However, the provisions of 38 C.F.R. § 3.105 requiring notice 
do apply.  The appellant was notified of this proposed 
reduction in December 1997.  He was also notified that he had 
30 days to request a hearing and 60 days to submit additional 
evidence.  He did not submit any such evidence, nor did he 
request a hearing until January 14, 1998.  This was after the 
30 day period designated to request a hearing, but within the 
60 day time frame to submit additional evidence.  Although 
the veteran did request a hearing, there is no indication 
that the veteran submitted additional medical evidence within 
the 60 day time frame.

Therefore, by a rating action dated February 1998, the RO 
reduced the veteran's benefits.  The appellant was notified 
of this reduction by letter dated February 1998.  
Accordingly, making the reduction effective from May 1998, 
was proper under the regulation.

The veteran's January 1998, letter objecting to the reduction 
was treated as a notice of disagreement.  A Statement of the 
Case was developed in March 1998 which reiterated the 
criteria outlined in the February 1998 rating action.

In April 1998, the veteran responded with a letter and 
medical documentation which he claims supports his contention 
that he should be entitled to a higher rating.

The RO responded by attempting to obtain the additional 
medical information identified by the veteran, as well as 
review evidence submitted directly by the veteran.

The RO developed a Supplemental Statement of the Case dated 
November 1998.  This Supplemental Statement of the Case 
continued the 10 percent disability evaluation for the 
veteran's residuals from his NHL, but attributes the rating 
to, Anemia, 38 C.F.R. § 4.117 DC 7700 (1999).  The 
regulations covering this disorder provide:

Anemia, hypochromic-microcytic and 
megaloblastic, such as iron-
deficiency and pernicious anemia.  
    Hemoglobin 5gm/100ml or less, 
with findings such as high output 
congestive heart failure or dyspnea 
at rest.......       100
    Hemoglobin 7gm/100ml or less, 
with findings such as dyspnea on 
mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per 
minute) or syncope (three episodes 
in the last six 
months).............................
........        70
    Hemoglobin 8gm/100ml or less, 
with findings such as weakness, easy 
fatigability, headaches, 
lightheadedness, or shortness of 
breath..............................
.....        30
    Hemoglobin 10gm/100ml or less 
with findings such as weakness, easy 
fatigability or 
headaches.................        10
    Hemoglobin 10gm/100ml or less, 
asymptomatic...............         
0
Note: Evaluate complications of 
pernicious anemia, such as dementia 
or peripheral neuropathy, 
separately.

The November 1998 Supplemental Statement of the Case notes 
that the veteran's has scars from biopsies on the left flank, 
but does not address the 10 percent rating for DC 7804, 
Scars, superficial, tender and painful on objective 
demonstration, which was awarded in the February 1998 rating 
action.

Subsequently, the veteran provided a statement from his 
private physician,  which indicates that the veteran current 
disabilities are resultant from B-cell lymphoma, which is 
another name for NHL, and chronic fatigue syndrome which is a 
residual of his service connected disorder.

It is necessary that a determination be made as to all the 
manifestations of the service connected disorder.

The appellant contends, in effect, that he currently suffers 
from residuals of NHL that warrant a 70% to 75% disability 
rating and these residuals are certainly more disabling than 
the currently-assigned 10% rating.  In written and oral 
argument, he asserts that he continues to suffer from 
specifically-identifiable symptomatic residuals of NHL, 
namely, extreme muscular weakness and fatigue, a total lack 
of energy, tingling in the area which was treated, a constant 
low-grade fever, frequent infections, and a loss of his 
libido.  

Furthermore, the most recent VA medical exam, conducted in 
September 1997 references a CAT Scan conducted by the 
veteran's private physicians in August 1997, which "revealed 
a possible suspicious lesion on the lung."  It is not clear 
whether this finding is clinically significant, nor is clear 
follow-up in the case set forth.

Under the circumstances, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request him to sign and submit 
appropriate forms authorizing the release 
to the VA of all records of his follow-up 
treatment and evaluation for NHL from all 
non-VA medical providers to the present 
time.  Thereafter, the RO should obtain 
and associate with the claims folder 
copies of all such records, as well as 
copies of all records of follow-up 
treatment and evaluation at any VA 
medical facility to the present time.

2.  Thereafter, and whether or not the 
above mentioned records have been 
obtained, the RO should afford the 
veteran appropriate examination(s) to 
determine the nature, extent, and degree 
of severity of any and all disorders 
found to be residuals of NHL.  The 
examiner(s) should report all clinical 
findings in detail.  The claims folder, 
including any additional documentation 
which may be available from the veteran's 
private health care providers must be 
made available to the examiner(s) prior 
to the examination(s).   Such tests as 
the examiner(s) deem necessary, including 
laboratory tests, should be performed to 
identify and evaluate any and all 
specific manifestations of residuals of 
NHL.  The examiner(s) should specifically 
comment on the effects of any disorder 
deemed to be a residual of the service-
connected NHL on the veteran's ordinary 
activity and on how it impairs him 
functionally, especially in the work-
place. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.

4.  Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim for an increased rating 
for NHL disease may now be granted.  If 
appropriate, a staged rating as 
contemplated by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the 
time of an initial rating, separate or 
"staged" ratings may be assigned for 
separate periods of time based on the 
facts found) rather than a claim for an 
"increased rating" must be considered.  
Any percentage disability ratings 
assigned should reflect consideration 
under Diagnostic Code 7715 (38 C.F.R. § 
4.117) and other appropriate codes.  In 
adjudicating the claim, the RO should 
consider whether the evidence and 
clinical findings warrant assignment of a 
separate disability rating under a 
separate Diagnostic Codes for any 
disabilities diagnosed to be a residual 
of NHL

5.  If the veteran's claim has not been 
granted, he and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case, and the case 
should be returned to the Board for 
further appellate consideration, in 
accordance with applicable procedures.  
No opinion as to outcome is intimated by 
the action taken herein.  The appellant 
need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




